Exhibit 10.1

 

LOGO [g365538g04i64.jpg]

June 7, 2012

 

Robert S. Jaffe

2300 Carillon Point

Kirkland, WA 98033

      

Pendrell Corporation

2300 Carillon Point

Kirkland, WA 98033

Tel  425 278-7100

Fax 425 278-7101

Dear Bob,

On behalf of Pendrell Corporation (together with its subsidiaries and
affiliates, “Pendrell”) I am pleased to offer you the exempt position of Vice
President, General Counsel and Corporate Secretary reporting to Pendrell’s Chief
Executive Officer (“CEO”) under the terms of this employment letter (“Employment
Letter”). This offer is subject to approval by Pendrell’s Compensation Committee
and your appointment as an officer is subject to approval by Pendrell’s Board of
Directors. We will establish your start date (“Hire Date”) following
Compensation Committee approval.

During the course of your employment with Pendrell, you will dedicate full time
and efforts to Pendrell to fulfill your duties and obligations; provided that,
you may (i) maintain your current part-time responsibilities with a private
family business, (ii) participate in industry, trade, professional, charitable
and community activities, (iii) serve on corporate, civic or charitable boards
or committees as mutually agreed by us and you, and (iv) manage your personal
investments and affairs, in each case so long as such activities do not conflict
with Pendrell’s interests or interfere with the effective performance of your
responsibilities to Pendrell.

Base Salary and Performance Bonus

As a full-time employee in this exempt position your compensation will be
calculated at a rate equal to an annual salary of $350,000 (less payroll taxes
and required withholdings) paid semi-monthly. You will also be eligible for an
annual discretionary bonus of up to 50% of your annual base salary based on
performance criteria as approved by Pendrell’s Compensation Committee and
contingent upon your continuous service with the company through the last day of
the period for which the bonus is paid. Your 2012 performance bonus will be
prorated based on your date of hire.

Stock Awards

You will also receive an option to purchase 300,000 shares of the Class A common
stock of PCO (“Stock Option”) with an expected date of grant on the 15th day of
the month that is on or follows your hire date. Your stock options will have an
exercise price equal to the closing price of PCO stock on the date of grant and
will vest over a four-year period, with twenty-five percent (25%) vesting on
each of the first, second, third, and fourth anniversaries of the grant date.

You will receive 150,000 restricted shares of PCO Class A common stock
(“Performance Based Restricted Stock”) with an expected date of grant on the
15th day of the month that is on or follows your hire date. Your Performance
Based Restricted Stock will vest based on performance conditions established by
Pendrell’s Compensation Committee.

 

1



--------------------------------------------------------------------------------

You will also receive 100,000 restricted shares of PCO Class A common stock
(“Time Based Restricted Stock”) with an expected date of grant on the 15th day
of the month that is on or follows your hire date.

Your Time Based Restricted Stock will vest over three years as follows:

33% on the first anniversary of your hire date

33% on the second anniversary of your hire date

34% on the third anniversary of your hire date

The Compensation Committee of Pendrell’s Board is currently evaluating potential
modifications to outstanding equity awards under the company’s Stock Incentive
Plan. To the extent a plan or program for modifications are made generally
applicable to senior officers of the company, your stock options and performance
based restricted stock will be treated in a manner that is generally consistent
with modifications made to the stock awards of other members of the CEO’s
executive team as part of this effort.

All stock awards are subject to approval by the Compensation Committee of
Pendrell’s Board, the terms and conditions of the respective plan agreements,
and subject to Board and shareholder approval of an increase in the number of
shares available under the company’s stock incentive plan to the extent
required.

Severance

If Pendrell terminates your employment without Cause, or you terminate
employment due to Disability or resign from the company for Good Reason as
defined below, you will be entitled to a severance payment equal to your annual
base salary on the condition that you execute a separation agreement in a form
acceptable to Pendrell that includes a full release of claims.

Definition of “Cause”

“Cause” means dismissal for willful material misconduct or failure to discharge
duties, a material uncured breach of this employment letter, conviction or
confession of a felony punishable by law, the performance of an illegal act
while purporting to act in Pendrell’s behalf, suspension or disbarment by the
Washington State Bar Association for behavior or conduct that constitutes a
violation of rules of professional conduct applicable to lawyers in the state of
Washington, or engaging in activities directly in competition or antithetical to
the best interest of Pendrell, such as dishonesty, fraud, unauthorized use or
disclosure of confidential information or trade secrets. Any breach of this
agreement which is capable of being cured will be deemed uncured if Pendrell has
provided you with written notice specifying with reasonable particularity the
grounds constituting the breach and you have failed to cure the breach within 15
business days following receipt of such written notification.

Definition of “Good Reason”

“Good Reason” means, without your consent, (i) a material reduction or adverse
change in your duties, responsibilities or reporting relationships, (ii) a
relocation of your principal office to a location more than 40 miles away from
your current office that increases the distance from your principal office to
your residence, not undertaken at your direction or with your agreement, (iii) a
reduction of salary not agreed to by you, or a material diminution of other
employee benefits (other than any employee benefits approved by the board and
implemented in a non-discriminatory fashion with respect to all participating
employees), or (iv) a material breach by Pendrell of other obligations under
this Employment Letter, provided that in each such case, within 10 days of your
knowledge of the initial occurrence of one of the above events, you give written
notice to Pendrell’s Compensation Committee or Board of Directors

 

2



--------------------------------------------------------------------------------

specifying with reasonable particularity the grounds constituting Good Reason,
that such grounds are not cured after 15 business days following Pendrell’s
receipt of such written notifications, and that you give written notice of your
resignation for Good Reason for Pendrell’s receipt within 5 days of the
expiration of the cure period. Notwithstanding the foregoing, any actions taken
by Pendrell to accommodate a disability of the Employee or pursuant to the
Family Medical Leave Act shall not be a Good Reason for purposes of this
Employment Agreement.

Definition of “Disability”

“Disability” means a medically diagnosed physical or mental impairment that
renders you incapable (even with reasonable accommodation) of performing the
duties required under this Agreement for a period of time that is reasonably
expected to exceed 8 weeks. Pendrell, acting in good faith, will make the final
determination of whether you have a Disability and, for purposes of making such
determination, may require you to submit yourself to a physical examination by a
physician mutually agreed upon by you and Pendrell.

Employee Proprietary Information and Inventions Agreement

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the Pendrell Employee Intellectual Property Agreement
without modification, a copy of which is enclosed.

Benefits/Vacation

You will be eligible for standard company benefits under the applicable company
plans. The amount and extent of benefits to which you are entitled will be
governed by the specific benefit plan, as it may be amended from time to time.
You will accrue 20 days of paid vacation per year. Such vacation will be taken
at such times as determined by you, subject to the reasonable business needs of
Pendrell.

Expenses

Pendrell will reimburse you for reasonable business expenses and other
disbursements paid by you in the performance of your duties and responsibilities
in accordance with Pendrell’s policies.

As an Officer of Pendrell, you will be eligible for coverage under the company’s
Directors and Officers (D&O) insurance plans. In addition, the company will
reimburse you for reasonable and customary expenses related to the maintenance
of your Bar Association memberships including costs related to required
Continuing Legal Education (CLE) courses.

In the event you elect not to participate in Pendrell’s health insurance plan,
Pendrell will reimburse you for Medicare health insurance premiums (including
supplemental insurance premiums) for you and your spouse up to an amount equal
to the premium Pendrell would pay on your behalf under the company’s group plan.

Employment At Will

By signing this Employment Letter, you understand and agree that your employment
will continue at-will. Therefore, your employment can terminate, with or without
Cause, and with or without notice, at any time, at your option or Pendrell’s
option, and Pendrell can terminate or change all other terms and conditions of
your employment, with or without Cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this Employment
Letter. This at-will relationship will remain in effect throughout your
employment with Pendrell or any of its parents, subsidiaries or affiliates. The
at-will nature of your employment, as set forth in this

 

3



--------------------------------------------------------------------------------

paragraph, can be modified only by a written agreement signed by both Pendrell
and you which expressly alters it. This at-will relationship may not be modified
by any oral or implied agreement, or by any policies, practices or patterns of
conduct.

Other Terms of Employment

Subsequent to receipt of this signed offer letter and as a further condition for
employment, Pendrell conducts a reference/background check on prospective
employees. Pendrell reserves the right to rescind the offer set forth in this
letter based on the results of such screenings and may do so in its sole
discretion. By your signature below you authorize Pendrell to conduct this
reference / background check. This offer is also conditioned on your ability to
provide satisfactory documentary proof of your identity and right to work in the
United States of America on your first day of employment.

Arbitration of Claims

You hereby acknowledge and agree that all disputes concerning your employment
with Pendrell, the termination thereof, the breach by either party of the terms
of this Employment Letter or any other matters relating to or arising from your
employment (with the exception of those excluded from arbitration by statute),
will be resolved in binding arbitration in a proceeding in Kirkland, WA
administered by and under the rules and regulations of National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. This
means that the parties agree to waive their rights to have such disputes or
claims decided in court by a jury. Instead, such disputes or claims will be
resolved by an impartial AAA arbitrator. Both parties and the arbitrator will
treat the arbitration process and the activities that occur in the proceedings
as confidential.

The arbitration procedure will afford you and Pendrell the full range of
statutory remedies. Pendrell and you will be entitled to discovery sufficient to
adequately arbitrate any covered claims, including access to essential documents
and witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the substantially
prevailing party, which determination shall be made by the arbitrator in the
event of ambiguity, shall be responsible for paying for the arbitration filing
fee and the arbitrator’s fees.

Nothing contained in this section will limit Pendrell’s or your right to seek
relief in any court of competent jurisdiction in respect of the matters set
forth in the “Pendrell’s Employee Proprietary Information and Inventions
Agreement.” We specifically agree that disputes under the “Pendrell Employee
Proprietary Information and Inventions Agreement” will not be subject to
arbitration unless both parties mutually agree to arbitrate such disputes.

Expiration of Offer:

Please indicate your acceptance of this offer by signing below and returning it
to the attention of DJ Allenby by June 8, 2012 after which time the offer will
expire. By signing and accepting this offer, you represent and warrant that
(i) you are not subject to any pre-existing contractual or other legal
obligation with any person, company or business enterprise which may be an
impediment to your employment with, or your providing services to Pendrell as
its employee; and (ii) you have not and shall not bring confidential or
proprietary information of another person, company or business enterprise to
whom you previously provided services.

 

4



--------------------------------------------------------------------------------

Entire Agreement

This Employment Letter, any restricted stock and stock option agreement between
you and Pendrell, and the Pendrell Employee Intellectual Property Agreement
constitute the entire agreement, arrangement and understanding between you
Pendrell on the nature and terms of your employment with the company. This
Employment Letter supersedes any prior or contemporaneous agreement, arrangement
or understanding on this subject matter between you and Pendrell. By executing
this Employment Letter as provided below, you expressly acknowledge the
termination of any such prior agreement, arrangement or understanding. Also, by
your execution of this Employment Letter, you affirm that no one has made any
written or verbal statement that contradicts the provisions of this Employment
Letter. In addition, the covenants contained in the Pendrell Employee
Intellectual Property Agreement will also supersede the provisions of any other
similar covenant contained in your restricted stock and stock option agreement
to the extent of any conflict.

This Employment Letter may be executed in counterparts, each of which (including
any signature transmitted via facsimile or email) shall be deemed to be an
original, and all of which together shall constitute one instrument.

Except as otherwise specified in this Employment Letter, the terms and
conditions of your employment pursuant to this letter may not be modified in any
way except in writing by Pendrell’s Chief Executive Officer.

We hope that you will accept this offer and look forward to working with you.

 

Signature of Acceptance     Sincerely,     Pendrell Corporation

/s/ Robert S. Jaffe

   

/s/ Mark Fanning

By:   Robert S. Jaffe     By:   Mark Fanning Date:   June 8, 2012     Chief
People Officer

 

5